Exhibit 10.3

CONVERTIBLE PROMISSORY NOTE

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAW OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

 

$1,000,000.00   Dated: May 9, 2008

FOR VALUE RECEIVED, Biovest International, Inc., a Delaware corporation
(“Borrower”) promises to pay to the order of Ronald E. Osman (“Lender”), the
principal sum of One Million Dollars ($1,000,000.00), together with interest as
provided herein. This Convertible Promissory Note is created on account of the
loan by Lender in the sum of $1,000,000.00 to be used for general working
capital purposes by Borrower.

INTEREST: Commencing on May 9, 2008, the unpaid principal shall bear simple
interest at the rate equal to ten percent (10%) per annum. Interest shall be
paid in arrears on the first day of each month commencing on June 1, 2008
through the date of maturity, at which time all accrued but unpaid interest
shall be due and payable. Interest shall be paid in shares of fully paid and
non-assessable Common Stock of the Company, which is restricted as to transfer
under state and federal securities laws, at the rate of $0.50 per share of
Company Common Stock.

MATURITY: The entire principal balance of this Note shall be due and payable in
full twelve (12) months from the date hereof (the “Maturity Date”). There shall
be no penalty for early repayment of all or any part of the principal. On the
date Borrower signs a term sheet or letter of intent (or in the absence of a
term sheet or letter of intent, the date on which Borrower signs a definitive
agreement) for a financing resulting in net proceeds of at least $15 million
(the “Financing”), Borrower shall provide written notice to Lender and Lender
shall have three days to elect in writing to require Borrower to repay the loan
from the proceeds of the financing. Upon such notice from Lender, Borrower shall
repay all principal under this note in full at the closing of the Financing.
Upon failure of Lender to so elect in writing, this note shall continue to the
Maturity Date.

OPTION TO CONVERT TO EQUITY: At any time prior to the Maturity Date, or prior to
payment of the outstanding sums due under this Note, Lender may elect to convert
the outstanding balance due, including accrued and unpaid interest, into Common
Stock of the Company, which is restricted as to transfer under state and federal
securities laws, at the rate of $0.50 per share of Company Common Stock. The
number of shares of Company Common Stock issuable upon conversion of this Note
and the above conversion price shall be subject to adjustment as follows: In
case the Company shall (A) pay a dividend in Company Common Stock or make a
distribution in Company Common Stock, (B) subdivide its outstanding

 

1



--------------------------------------------------------------------------------

Company Common Stock, (C) combine its outstanding Company Common Stock into a
smaller number of shares of Company Common Stock, or (D) issue by
reclassification of Company Common Stock other securities of the Company, then
the conversion price and the number of shares of Company Common Stock issuable
open conversion of this Note immediately prior thereto shall be proportionately
adjusted so that the Holder shall be entitled to receive the kind and number of
shares or other securities of the Company which it would have owned or would
have been entitled to receive immediately after the happening of any of the
events described above had this Note been converted at the conversion price in
effect immediately prior to the happening of such event or any record date with
respect thereto and where adjustment made pursuant to this provision shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event. For the purpose of this provision,
the term “Company Common Stock” shall mean (i) the class of stock designated as
the Common Stock of the Company at the date of this Note, or (ii) any other
class of stock resulting from successive changes or reclassifications of such
Common Stock consisting solely of changes in par value, or from par value to no
par value, or from no par value to par value

DEFAULT: The Borrower shall be in Default of this Note on the occurrence of any
of the following events: (i) the Borrower shall fail to meet its obligation to
make the required principal or interest payments hereunder; (ii) the Borrower
shall be dissolved or liquidated; (iii) the Borrower shall make an assignment
for the benefit of creditors or shall be unable to, or shall admit in writing
their inability to pay their debts as they become due; (iv) the Borrower shall
commence any case, proceeding, or other action under any existing or future law
of any jurisdiction relating to bankruptcy, insolvency, reorganization or relief
of debtors, or any such action shall be commenced against the undersigned;
(v) the Borrower shall suffer a receiver to be appointed for it or for any of
its property or shall suffer a garnishment, attachment, levy or execution.

REMEDIES: Upon default of this Note, Lender may declare the entire amount due
and owing hereunder to be immediately due and payable. Lender may also use all
remedies in law and in equity to enforce and collect the amount owed under this
Note.

MISCELLANEOUS: Notwithstanding any provision herein or in any documents or
instrument now or hereafter securing this Note, the total liability for payments
in the nature of interest shall not exceed the limits now or at any time in the
future imposed by the applicable laws of the State of Delaware.

This Note shall be governed by, and construed in accordance with, the laws of
the State of Delaware, notwithstanding the application of choice of law
principles. Borrower hereby waives demand, presentment, notice of dishonor,
diligence in collecting, grace and notice of protest.

[SIGNATURE PAGE TO FOLLOW]

 

2



--------------------------------------------------------------------------------

BORROWER: BIOVEST INTERNATIONAL, INC. By:  

/s/ Steven Arikian, M.D.

Name:   Steven Arikian, M.D. Title:   Chairman & CEO

 

3